Citation Nr: 1234289	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  06-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder to include generalized anxiety disorder, dysthymic disorder, depression, bulimia, and posttraumatic stress disorder.

2. Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1973 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in October 2011, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim for a total disability rating for compensation based on individual unemployability is deferred pending final adjudication of the claim for service connection.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks service connection for a psychiatric disorder, which has been variously diagnoses, and which the Veteran's attributes to traumatic events in service.  






On VA examination in March 2006, the VA examiner condition the current diagnoses as related to service on verification of the in-service events as described by the Veteran.  

In order to ensure a fair adjudication of the claim, the case is REMANDED for the following action.

1.  Request from the proper federal custodian, the unit history or training schedule for the Veteran's unit during recruit training at Parris Island, namely, serial 3/2 I, Recruit Training Battalion, from September 1973 to December 1973.  

In the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Request from the Provost Marshal, Inspector General, or other appropriate official at Parris Island for any report of misconduct by drill instructors in training recruits from September to December 1973. 

In the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3.  After the above development, adjudicate the claim. If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


